                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

BONNIE HAGEMAN and                          )
DORIANNE HAGEMAN-LOWDER                     )
                                            )
                                            )
                     Plaintiffs,            )
                                            )
              v.                            )    CIVIL ACTION NO. 5:16-cv-342 (MTT)
                                            )
JARED B. DERANEY, et al.,                   )
                                            )
                                            )
                Defendants.                 )
 __________________                         )


                                            ORDER

       The Plaintiffs brought this False Claims Act suit on behalf of themselves and the

United States of America, alleging the Defendants submitted Medicare claims and

falsely certified those claims were in compliance with federal regulations, including the

Federal Anti-Kickback Act and the Physician Self-Referral statute. Docs. 3 at 1; 8 ¶¶ 1-

19. On March 22, 2018, approximately a year and a half after the complaint was filed,

the Government declined to intervene. Doc. 14. On March 27, 2018, the Court

unsealed the complaint and directed service by the Plaintiffs. Doc. 15. Nearly a year

later, the Plaintiffs do not appear to have served the Defendants.

       On February 14, 2019, the Court ordered the Plaintiffs to show cause, no later

than February 21, 2019, why their case should not be dismissed, pursuant to Rule 4(m)

of the Federal Rules of Civil procedure, for failure to serve the Defendants. Doc. 23.

The time for compliance with that Order passed without a response. Because the

Plaintiffs have failed to comply with the Court’s instructions and have not shown good

cause for the failure to serve the Defendant, the complaint is DISMISSED without
prejudice. 1 See Fed. R. Civ. P. 4(m); Fed. R. Civ. P. 41; see also Brown v.

Tallahassee Police Dep't, 205 F. App'x 802, 802 (11th Cir. 2006) (“The court may

dismiss an action sua sponte under Rule 41(b) for failure to prosecute or failure to obey

a court order.”) (citing Lopez v. Aransas Cnty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th

Cir.1978)).

        SO ORDERED, this 5th day of March, 2019.

                                                            S/ Marc T. Treadwell
                                                            MARC T. TREADWELL, JUDGE
                                                            UNITED STATES DISTRICT COURT




1 It appears the statute of limitations may have run or is about to run on the Plaintiffs’ claims. “[W]here a
dismissal without prejudice has the effect of precluding the plaintiff from re-filing his claim due to the
running of the statute of limitations, it is tantamount to a dismissal with prejudice.” Stephenson v. Doe, 554
F. App’x 835, 837 (11th Cir. 2014) (citing Justice v. United States, 6 F.3d 1474, 1482 n.15 (11th Cir.
1993)). If this dismissal is effectively with prejudice, dismissal is nonetheless appropriate because “a
clear record of delay or willful misconduct exists, and . . . lesser sanctions are inadequate to correct such
conduct.” Stephenson, 554 F. App’x at 837 (citations omitted). Thus, even though this dismissal is
intended to be without prejudice, dismissal with prejudice would also be appropriate. See Hickman v.
Hickman, 563 F. App’x 742, 744 (11th Cir. 2014) (upholding sua sponte dismissal with prejudice for
failure to properly respond to the district court’s order); Eades v. Ala. Dep’t of Human Res., 298 F. App’x
862, 864 (11th Cir. 2008) (same).

                                                          -2-
